Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-3, 5, and 7-12, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing, however, applicant’s amendments have necessitated the new grounds of rejection set forth; herein accordingly, this action is made final.
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2012/0162415 A1] in view of D5 [US 2003/0210807 A1] in view of D3 [US 2019/0065859 A1] further in view of D6 [US 2015/0203035 A1].
Claim 1: An information processing apparatus comprising: [D1, Abstract]	
	
circuitry configured to detect an object region based on one of distance information and luminance information; [D1, [0009 and 0047]] D1 teaches the use of computer technology and barrier setting dependent upon the different shades and distances detected.

minimum height of an object from the road surface, which is a minimum distance as measured from a lowest bottom surface of the object to the road surface, meets a predetermined height condition; [D1, Figure 2 6A-C, 7A-C, 8, and [0048 and 0054]] D1 teaches after determination of the different shades and distances detected, the detection upper and lower edges of the object. For example, at least in Figure 8, there is a plurality of regions determined and the satisfied conditions are the upper and lower edges of the object. Examiner request clarification of the “lowest bottom surface”. If, for example, the object is a vehicle, is the lowest surface the tire which is touching the road and thus there is no distance? Or would the surface be considered the bottom of the vehicle (under carriage)?

D1 does not teach the object as one of the local regions with respect to the measurement of the height, however, the limitations are taught as follows: [D5, [0120]] D5 teaches the region being defined as the local region of interest includes a height condition. This region to be defined provide the height of the object from the road surface. It is noted, applicant’s specification 0083-0087 and Figure 10, provides the bottom of the object not actually being the lowest point of the object and therefore the scope of being the bottom of the object is not provided within the claimed limitations and the prior art of record includes what would be the measurement from the bottom of the object to the road surface meeting the condition to be determined as the region of interest for analysis.

[D1, Figure 6A-C, 7A-C, 8, and [0048 and 0054]] D1 teaches the values of the histogram bins are distributed into the bins continuously. Further, the process continues to simultaneously process the data upon detection or non-detection of the preset conditions. D1 in view of D5 does not explicitly teach the height from the lowest bottom, the determination of a specification target, however, the limitations are taught as follows:

[D6, [0030-0031 and 0066-0067]] D6 teaches the height is determined from the road surface to the bottom face of a body of a vehicle. The combination of D6 and D1 would provide the minimum height from the bottom surface to be, see [D1, Figure 2 6A-C, 7A-C, 8, and [0048 and 0054]], for example, at least in Figure 8, there is a plurality of regions determined and the satisfied conditions are the upper and lower edges of the object.

determine a specification target object by integrating the detected local regions, the specification target object being a single continuous region; and output the determined specification target object. [D3, [0090-0091]] D3 teaches the attribute integration unit associates a plurality of regions of interest obtained and integrates the data from the regions of interest. The regions of interest are associated with each other and are integrated based upon similar attributes. Even when a region of interest originated from a single object (thus a single continuous region) from a certain frame are divided into multiple pieces and obtained, commonality between trajectories and the size are taken into consideration, and can be integrated. Further the Kalman filter is utilized to process the data and the data is then output. Examiner recommends the further clarification as to what the integration being done is and what type of data is being output (e.g. image, coordinates, etc) Although examiner construes the claims in view of the specification, the specification is not read into the claims and through broadest reasonable interpretation the prior art documents do in fact teach the claims as presented. 

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 with the teachings of D5 and D6, wherein the constraints with regards to the object is utilized in determining if the object is the object of interest within the previously indicated parameters from the bottom of the object to the road surface, with the teachings of D3, wherein D3 provides the detected local region and integration of the data to be output. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the processes of D5 and D6 in order to avoid non-relevant objects of interest by utilizing the height requirements for defining the object as a local region (region of interest) further with the integration of the data in order to output the relevant information with respect to the specification target object. The addition of D3 allows for the addition of the steps of calculating the specification target object information from the known data initially acquired. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 


Claim 2: The information processing apparatus according to claim 1, wherein when a thickness of the object in the object region meets a predetermined thickness condition and the minimum height of the object from the road surface meets the predetermined condition, the circuitry is further configured to detect the object as one of the local regions. Claim 2 is rejected for similar reasons as to those described in claim 1. [D1, Figure 6A-C, 7A-C, 8, and [0047-0048 and 0054]] D1 teaches at least the height and width (can be considered thickness) of the barrier compared to thresholds. This is determined for the respective portion of the image. [D5, [0120]] D5 also teaches the height and width being within a particular setting, predetermined condition.

Claim 3: The information processing apparatus according to claim 1, wherein the circuitry is further configured to detect one of the local regions when a region located away from an object in the detected object region is present in the divided area. [D1, Figure 6A-C, 7A-C, 8, and [0048 and 0054]] D1 teaches the region of interest is located with respect to the object being in the area. As shown, the detected region is away from the object in the divided area.

Claim 5: The information processing apparatus according to claim 1, wherein the circuitry is further configured to change a condition used to detect the plurality of local regions, depending on minimum a height of each local region from the road surface. [D1, Figure 6A-C, 7A-C, 8, and [0048 and 0054]] D1 teaches the detection of the regions are dependent upon the regions set therein. The detections are done based upon the height and width of the barriers and are compared to thresholds for detections.

Claim 8: An imaging apparatus comprising: an imaging unit including a processing circuitry and configured to generate one of distance information and luminance information based on imaging information; and the information processing apparatus according to claim 1. Claim 8 is rejected for similar reasons as to those described in claim 1. [D1, [0006]] D1 includes an image sensor.

Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 1.

Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >

Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2012/162415 A1] in view of D5 [US 2003/0210807 A1] in view of D3 [US 2019/0065859 A1] further in view of D2 [US 2016/0189547 A1] further in view of D6 [US 2015/0203035 A1].
Claim 7: The information processing apparatus according to claim 1, wherein the circuitry is further configured to eliminate an object region corresponding to the determined object from each of detected object regions. [D2, [0034]] D2 reflections from non-barrier can be accurately determined and removed, the accuracy and stability of the driving safety system in barrier determination can be enhanced to ensure higher driving safety. It is noted, the removed data of the object region is not specifically described, thus the data removed by D2 is the object region removed corresponding to the object specified. Examiner recommends the clarification of the object, the region, any dimensional standards or descriptions. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D5 in view of D6 in view of D3, as described in claim 1, with the teachings of D2, wherein the data is removed by the teachings of D2. One skilled in the art would have been motivated to modify D1 in view of D5 in view of D6 in view of D3 in this manner in order to remove the unwanted data from the processed region. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 7. 


Claim 9: An apparatus control system comprising: the imaging apparatus according to claim 8; and control circuitry configured to control a predetermined apparatus based on the determined specification target object. [D2, [0005]] D2 teaches employs a laser detector to capture information of a barrier in the front and detects a distance to the barrier in order to determine whether the host car desires a braking control to decelerate the vehicle and lower the chance of collision or not when the car speed is within a range.

Claim 10: A movable object that is controlled by the control circuitry of the apparatus control system according to claim 9. [D2, [0005]] D2 teaches employs a laser detector to capture information of a barrier in the front and detects a distance to the barrier in order to determine whether the host car desires a braking control to decelerate the vehicle and lower the chance of collision or not when the car speed is within a range.
< Remainder of Page Left Intentionally Blank >

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2012/162415 A1] in view of D5 [US 2003/0210807 A1] in view of D3 [US 2019/0065859 A1] further in view of D4 [US 2017/0295610 A1] further in view of D6 [US 2015/0203035 A1]..

Claim 13: The information processing apparatus of claim 1, wherein the circuitry is further configured to transmit information of the determined specification target object to a vehicle control circuit of a vehicle to control the vehicle.  [D1, Claim 3] D1 teaches the warning system comprising an external signal which provides speed, shift, or steering signals to the user. D1 in view of D5 in view of D6 in view of D3 does not explicitly teach the transmission of the information and control of the vehicle, however, the limitations are taught as follows: [D4, [0005 and 0082]] D4 teaches the transmission of the data to the control device and the control device actually controlling the vehicle in view of the information provided. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D3, as described in claim 1, with the teachings of D4, wherein the data determined is transmitted and utilized to control the vehicle. One skilled in the art would have been motivated to modify D1 in view of D5 in view of D6 in view of D3 in this manner in order utilize the processed data in order to control the vehicle in assistance to the drive using the vehicle. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 13.

Allowable Subject Matter
Claims 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
< Remainder of Page Left Intentionally Blank >

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661